DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. The amendment is to correct a typographical error and does not change the scope of the claims. Several attempts to obtain authorization for the amendment from the Applicant were unsuccessful. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

In the Claims:
The claims are as follows:
1.   (Currently Amended) A method for recommending whether to upgrade dependencies of a 
       software project, the method comprising: 
mining, by a processor of a computing system, historical software data artifacts 
associated with a plurality of software projects to extract a plurality of metrics and 
dependency version lineages from the historical software data artifacts; 
clustering, by the processor, the software projects based on the metrics and the 
dependency version lineages, resulting in a plurality of software project clusters; 
extracting, by the processor, target metrics and a target version lineage of a target 
software project, the target software project having a plurality of software 
dependencies; 
selecting, by the processor, at least one software project cluster from the plurality of 
software project clusters that best matches the target software project; 

at least one software project cluster to determine that a measurable change to the 
metrics occurred as a result of upgrading dependencies of the software projects;
recommending, by the processor, which software dependencies of the target software 
project should be upgraded based on the measurable change to the metrics of the 
software projects; and
deploying, by the processor, an upgrade of the software dependencies of the target 
software project, as a function of the recommending.

--End--


Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of the claims in this case, is the inclusion of the limitations at least mining, by a processor of a computing system, historical software data artifacts associated with a plurality of software projects to extract a plurality of metrics and dependency version lineages from the historical software data artifacts and clustering, by the processor, the software projects based on the metrics and the dependency version lineages, resulting in a plurality of software project clusters, analyzing, by the processor, the metrics for each of the software projects included in the at least one software project cluster to determine that a measurable change to the metrics occurred as a result of upgrading dependencies of the software projects and recommending, by , as are included in all the independent claims, in combination with the other elements recited, which is not found in the prior art of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Fox et al (US Patent Application Publication 2013/0067427 Al) discloses recommending software artifacts to a user. Wilson et al (US Patent 10,657,023) discloses analyzing metrics of software projects. Begel discloses detecting relationships in software repositories. However, However, neither of the above references disclose mining, by a processor of a computing system, historical software data artifacts associated with a plurality of software projects to extract a plurality of metrics and dependency version lineages from the historical software data artifacts, clustering, by the processor, the software projects based on the metrics and the dependency version lineages, resulting in a plurality of software project clusters, analyzing, by the processor, the metrics for each of the software projects included in the at least one software project cluster to determine that a measurable change to the metrics occurred as a result of upgrading dependencies of the software projects and recommending, by .
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENECA SMITH whose telephone number is (571)270-1651.  The examiner can normally be reached on Mon-Fri 8:00AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/S. Sough/SPE, Art Unit 2192